Title: From Thomas Jefferson to Castries, 3 May 1787
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Aix en Provence. May 3. 1787.

I have received at this place the letter of the 19th. of April which your Excellency did me the honor of writing on the claim of Nicholas Valentin Fontaine for services performed on board the Indian, while employed by the state of South Carolina. I am an entire stranger to the other difficulties which have hitherto retarded the adjustment of those claims. One however has lately become known to me, as the documents were sent thro my hands to our Chargé des affaires at Madrid for the settlement of a very considerable demand against that court, for services rendered by the same vessel. I will immediately transmit, for the Government of South Carolina your Excellency’s letter, and may assure you beforehand of the respect with which that and whatever comes from you, will be attended to. I shall with pleasure communicate to the parties interested, in the first possible moment, such resolutions as the government of South Carolina may take for the final liquidation and paiment of their claims: and avail myself of every occasion of offering you the homage of those sentiments of respect and attachment with which I have the honor to be your Excellency’s most obedient & most humble servant,

Th: Jefferson

